Title: To James Madison from William Rogers, 30 April 1811 (Abstract)
From: Rogers, William
To: Madison, James


30 April 1811, Harrisburg, Pennsylvania. “Being in London in 1797 I entere’d into the Brittish Military Service in a Battalion of Infantry, and obtained some promotion therein during Ten Years Service. In 1807 I was induced to retire and come to my Friends at Philadelphia, and I now keep a Store in Harrisburgh, Pennsylvania.” On the basis of his familiarity with military discipline “and the Regulations in Camps, Garrisons, and Quarters, also on board Ships,” requests employment “in the Military Academy, Disciplining the Militia, or in the Military Establishment in any part.” Wrote twice during the last session of Congress, giving Mr. Leib and Mr. Seybert as referees, but the letters were not answered, presumably because they were mistakenly addressed to Henry Dearborn.
